PeaksoN, J.
From the principles decided in Gowan v. Rich, 1 Ire. Rep. 533; Dobson v. Erwin, 1 Dev. and Bat. Rep. 570, it is clear that the debtor has not such an equitable or trust estate as is liable to be sold under an execution at law: and it is equally clear that he has such an interest in the land as a court of equity will subject to the claims of creditors : upon the broad ground, that it is against conscience for debtors to attempt in any way to withdraw property or effects from the payment of debts. If the Courts of Common Law cannot reach the debtor’s interest, a Court of Equity will.
Pick CukiaM. Demurrer overruled.